DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2022 only recites a single reference that was already listed in the IDS filed October 1, 2019.  Accordingly, the most recent IDS has not been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
	in ¶0069, “within interior” should be --within the interior--;
	in ¶0071, “can determined” should be --can be determined--;
	in ¶0081, “component indirect” should be --component indirectly--, and “component extend” should be --component extending--; 
	in ¶0082, “disposed on within” should be --disposed on--, --disposed within-- or some variation of the same;
 	in ¶0084, “cooperation the child” should be --cooperation of the child--;
	in ¶0085, “toward interior” should be --toward the interior--;
	in ¶0090, “within interior” should be --within the interior--.  
Appropriate correction is required.  It should be appreciated that the above is not a comprehensive listing of the grammatical errors and that the Applicant should review the specification to ensure that its patent application is clear and concise.


	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-31, 33-36, 40-42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (GB 2544377, applicant submitted).
Regarding claim 1, 7, 31, Li discloses a baby stroller comprising: 
a stroller frame (10), the stroller frame comprising a locking component (43) and a releasing component (45’), the locking component (43) for restraining a folding action of the stroller frame (see e.g., Fig. 8 showing the teeth of the locking component 43 engaging both accommodating portions of the folding joints; see also bottom of page 9 to top of page 10), the releasing portion (portion 455 of element 45’; see Fig. 17) being disposed on a surface of the stroller frame (e.g., on an inboard facing surface, see e.g., Fig. 17) and corresponding to the locking component (e.g., is coaxial with and drivingly engages the locking component to selectively lock and unlock the folding joint), the releasing portion being for receiving a releasing force (e.g., via the pivoting of the seat; see page 20, line 7 to line 20) and for transmitting the releasing force to the locking component (pressing the locking component 43 into accommodating portion 411 as shown in Fig. 9) to move the locking component (43) when the releasing portion (45’) receives the releasing force; and 
a child carrier (20) disposed on the stroller frame, the child carrier being able to be 10positioned or pivot relative to the stroller frame (see e.g., Figs. 1 and 2 showing the carrier being positioned relative to the stroller frame and at least the backrest portion 21 and the seat portion are pivotable relative to the frame - see Figs. 10 and 11), the child carrier being adapted to contact with the releasing portion (455; see page 20, lines 7 - 28 describing how the pivoting of the seat pushes the protruding portion 453/455 to unlock the joint) for providing the releasing force to the releasing portion (45’ via protrusion 453/455) for transmitting the releasing force to the locking component (43) by the releasing portion (45’) to move the locking component (43) to allow the folding action of the stroller frame during a pivotal movement of the child carrier relative to the stroller frame.
Regarding claims 2-3, Li discloses that the frame includes a front support (12), a handle support (11) and a rear support (13) wherein the joint/locking component (40, 43) is disposed between the handle and front support.
Regarding claim 4, Li discloses that the locking/engaging component (43) operates to abuttingly engage adjacent complementary walls (e.g., slots/teeth 412) which reads upon a reasonably broad interpretation of at least the term “latch component.”
Regarding claims 5-6, Li discloses a resilient component (44) that biases the locking component (43) toward the locked position and that the locking component comprises an anchoring component (e.g., outer walls 412) that define an accommodating space (411) for engaging the locking component in the locked position.
Regarding claim 8, Li discloses a connecting component (52’) disposed between the carrier and the locking component and which drives the locking component (via element 51) to the unlocked position when the carrier rotates relative to the frame (see e.g., first full paragraph of page 20).
Regarding claims 10-15, Li discloses that the releasing portion (45’) includes a driving component (453,455) that is mounted upon a linking element (the body of element 45’; see e.g., Fig. 20), which in turn transmits the releasing force from the pivoting child carrier portion (52’; see Fig. 21) to the locking component (43). A driving slanted surfaced (455) is formed on the driving component (453) through which the movement of the seat/carrier drives the driving component (see e.g., first full paragraph on page 20).
Regarding claims 16-24¸Li discloses a child carrier mount (30’) and the driving component (453, 455) is movably disposed on the mount and located beneath the carrier (see Figs. 16-17 collectively showing the mount 30’ located beneath the child carrier 20’).  A hollow guiding portion (see hollow section in Fig. 17) of the mount supports the driving component (453,455) with the bottom end of the driving component extending out of the hollow portion (see Fig. 17).  A slanted releasing component (455) receives the releasing force from the pivoting of the seat (e.g., the pivoting of portion 52’) to drive the releasing component (45’) which presses the locking component (43).
Regarding claim 25, Li discloses a positioning mechanism (52’ see Fig. 15) for restraining or allowing the pivotal moment of the child carrier.
Regarding claims 33-34, 40-42, and 44, Li discloses that the frame includes a first fixing component (41) on the handle support (11), a second fixing component (42) on the front support (12; see e.g., Figs. 18-20) and a rear support (13) wherein the joint/locking component (43) is disposed between the handle and front support; wherein a first end of the locking component (43) is disposed on the first fixing component, a second end is within the second fixing component (see e.g., Figs. 19-20 showing the locking component 43 biased by a spring 44 to slidingly lock/unlock the joint within the fixing components 41, 42).
Regarding claim 35, Li discloses a driving inclined surface (455) on the end of the driving component (453) for pushing the locking component (43) to disengage the end of the locking component from the recess within fixing component (42; see Fig. 19).

Allowable Subject Matter
Claims 32, 36-39, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. The arguments presented are that the limitations of original claim 9 (now incorporated into claim 1) are not anticipated by the Li reference.  Particularly, the Applicant argues at page 16, that only a portion (back portion 21) of the seat (20) drives the joint unlocking operation and that this distinguishes the present claims over the prior art.  This is not persuasive for several reasons, first and more importantly, the Applicant is arguing limitations that are not present in the claims.  There is no limitation that requires the entirety of the seat be pivoted relative to the frame.  The arguments presented attempt to distinguish the seat back portion of the seat from the base portion of the seat, while ignoring that Li specifically recites that these elements are collectively referred to as seat (i.e., seat 20 is formed from back 21 and base 22).  The examiner takes the position that pivoting the seat back (21) reads upon a reasonably broad interpretation of the phrase “the child carrier is adapted to contact with the releasing portion” to provide the joint releasing force.  Further, Li discloses two embodiments, both of which have a joint locking component (43) being driven by the folding/pivoting of the stroller’s seat (20, 20’).  As discussed in more detail above, it is a pivoting motion of the seat (20’; see first full paragraph of page 20 describing the operation of the second embodiment of the device) directly causes the disconnection of the joint’s locking elements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618